Per Curiam :
Clearly, the defendant is entitled to a full recital of all papers used or read on the motion. (Farmers’ National Bank v. Underwood, 12 App. Div. 269.) We think, however, that the recital in the present order is sufficient to show that the court was moved to disapprove the undertaking on the ground' that the surety Holst did not subscribe his true name to it, and that the court read and filed such alleged defective undertaking and the deposition of the said surety on the undertaking. So far as the appellant seeks to have the order amended by stating the specific ground of the disapproval, it cannot prevail, for that, in effect, would be to direct the decision on that .particular ground. (Hall v. Gilman, 87 App. Div. 248.)
The appeal should be dismissed, with ten dollars costs and disbursements.
All concurred.
Appeal dismissed, with ten dollars costs and disbursements.